United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2840
                                   ___________

Muhammad Farid,                      *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Mega Life & Health Insurance Co.,    * [UNPUBLISHED]
                                     *
           Appellee.                 *
                                ___________

                         Submitted: February 1, 1999
                             Filed: March 8, 1999
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Muhammad Farid appeals from the district court’s1 adverse grant of summary
judgment in his suit claiming bad faith denial of insurance claims by Mega Life &
Health Insurance Co. (MEGA). Having carefully reviewed the record and the parties&
briefs, we conclude the district court&s judgment was correct, and an extended
discussion is not warranted. We also deny Farid&s motion to strike MEGA&s brief.
See Fed. R. App. P. 25(d). Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-